Citation Nr: 1422844	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  12-16 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative posterior facet arthritis L5-S1.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to January 1973, May 1973 to May 1975 and February 1977 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In December 2009, inter alia, the Veteran provided testimony as to the the issue of an initial disability rating in excess of 20 percent for degenerative posterior facet arthritis L5-S1 before a Veterans Law Judge (VLJ).  In June 2010, the issue was remanded to the AOJ for the issuance of a statement of the case.  A statement of the case was issued in March 2012, and the Veteran filed a timely appeal in which he also requested a hearing.  In July 2013, the Veteran again testified as to the issue of an initial disability rating in excess of 20 percent for degenerative posterior facet arthritis L5-S1 before a different VLJ.  Transcripts of both hearings are of record.  The Board notes that VLJs who participated in hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members. See 38 U.S.C.A. § 7102(a) (2012).  In July 2013, the Veteran submitted a waiver for an additional hearing before a third VLJ.  The criteria for a three judge panel have been met.  Three VLJs, including the two VLJs who conducted hearings in this matter,  have signed the below remand.

The issue of service connection for headaches as secondary to the Veteran's service-connected degenerative posterior facet arthritis L5-S1 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  This issue was referred in the previous Board decision, but no action appears to have been taken.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA examination

During the July 2013 Board hearing, the Veteran testified to new neurological symptoms associated with his back disability.  He also testified that his back disability had worsened since his most recent VA examination in March 2009.  For these reasons, the Board finds that a new VA examination is needed.

Social Security Administration (SSA) Records

During the July 2013 Board hearing, the Veteran reported that he was receiving benefits from SSA.  

VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet.App. 96, 102 (2005); see also 38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c).  Here, the reference to SSA as a source of income does not identify a particular benefit, let alone any particular records associated with such benefit.  Moreover, the Board cannot conclude, based upon this reference, that there are any relevant, outstanding records in the custody of SSA.  But on the other hand, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet.App. 390, 394 (2007). 
  
Here, if the Veteran has received disability compensation benefits from SSA for the same disability for which he seeks compensation from VA, records in the custody of SSA pertaining to that claim would be beneficial to the Board in adjudicating this claim.  Thus, based on the circumstances of this particular case, the Board concludes the AOJ should attempt to obtain additional information from the Veteran about any disability compensation awards from SSA, and, should any additional information come to light, attempt to locate such records from SSA.  
  
VA records

The Veteran testified at the July 2013 hearing that he received treatment from the VA in Tucson in 2012.  There records are not associated with the claims file and could be relevant to his claim as the Veteran testified that they will show incapacitating episodes due to his low back disability.

Relevant Records

The Veteran testified that he received treatment from Sierra Vista Hospital in 2012.  The Veteran should be asked to provide further information about these treatment records so that the AOJ can obtain these records.  

The Veteran also noted that he received worker's compensation.  The Veteran should be asked if these records are relevant to his claim.  If so, the AOJ should attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Attempt to obtain additional information from the Veteran about any disability compensation awards from SSA.

Should any additional relevant information come to light, attempt to locate such records from SSA.

3.  Request that the Veteran identify any additional medical records, not already of record, that are relevant to his claim, including Worker's Compensation Claim (if relevant) and records from Sierra Vista Hospital for treatment from 2012.  Request that the Veteran complete and return any necessary authorization forms.

If, records are unable to be secured after making reasonable efforts to obtain them, notify the Veteran and (a) identify the specific records that unable to be obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Obtain all VA treatment records since February 2009 and associate them with the claims file.

5.  Upon completion of the above development, schedule the Veteran for a VA examination to determine the severity of his service-connected for degenerative posterior facet arthritis L5-S1.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.  The claims file should be made available to the examiner for review. 

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected back disability.  In particular, the examiner should indicate the point during range of motion testing that motion is limited by pain. 

Consideration should be given to any loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance, as well as any functional loss due to absence of necessary structures, deformity, adhesion, or defective innervation.  In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. The examiner's inquiry in this regard should not be limited to muscles or nerves, but should include all structures pertinent to movement of the joint.

The examiner's report should include a description of the above factors that pertain to functional loss due to the back disability that develops on repetitive use or during flare-up. 

Based on current examination of the Veteran as well as review of the evidence of record to include post service treatment reports and prior physical examinations of the Veteran, the examiner must express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of his back.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  If flare-ups are not observed during the examination, the examiner should refer to earlier medical records and to the Veteran's lay statements to determine the severity of his flare-ups, and portray additional lost range of motion during such flare-ups.

The examiner should conduct a full neurological examination of the Veteran's back disability and identify all neurologic manifestations.  Any partial paralysis should identify the affected nerve and indicate whether such is mild, moderate, moderately severe, or severe.  The examiner should otherwise state whether there are any currently present neurologic deficits caused by the Veteran's back disability, and indicate the current severity of such neurologic manifestations. 

The examiner should also describe the duration during the previous year of any incapacitating episodes caused by the disability.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

Following review of the record, interview with the Veteran, and all appropriate evaluation and examination, the examiner should provide an opinion regarding the functional limitations of the Veteran's service-connected degenerative posterior facet arthritis L5-S1, alone, on his ability to perform tasks, including sedentary and physical tasks.  

A complete rationale should accompany all opinions expressed.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382   (2010). 

6. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

7.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

8.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


(CONTINUED ON NEXT PAGE)


















This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________  _________________________________
ROBERT C. SCHARNBERGER                     MICHAEL A. PAPPAS
                    Veterans Law Judge                                 Veterans Law Judge
               Board of Veterans' Appeals                      Board of Veterans' Appeals





_________________________________________________
BETHANY L. BUCK
Veterans Law Judge
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



